 D & J GRAVEL COMPANY, INC.D & J Gravel Company, Inc. and Local 580, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousmen and Helpers of America. Case 7-CA-19484April 28, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANUpon a charge filed on June 26, 1981, by Local580, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Union, and duly served on D& J Gravel Company, Inc., herein called Respond-ent, the General Counsel of the National LaborRelations Board, by the Acting Regional Directorfor Region 7, issued a complaint on August 4,1981, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges that there is an existing collec-tive-bargaining relationship between the partiesherein, and that, commencing on or about May 1,1981, and at all times thereafter, Respondent hasfailed and refused, and continues to date to refuse,to bargain collectively with the Union by unilater-ally and without notice to the Union failing to im-plement the May 1, 1981, wage increase providedfor in the collective-bargaining agreement currentlyin effect between Respondent and the Union.On January 19, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forDefault Judgment. Subsequently, on February 3,1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for De-fault Judgment should not be granted. Respondentdid not file a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Default JudgmentSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing specificallystates that, unless an answer to the complaint isfiled by Respondent within 10 days of servicethereof, "all of the allegations in the complaintshall be deemed to be admitted to be true and maybe so found by the Board." According to the un-controverted allegations of the Motion for DefaultJudgment, the Acting Regional Director, onAugust 4, 1981, mailed the complaint and notice ofhearing to Respondent by certified mail. Respond-ent received the complaint on August 5, 1981. Onor about September 14, 1981, counsel for the Gen-eral Counsel directed a letter to Respondent serv-ing notice upon it that its answer was overdue andthat, unless it filed an answer to the complaint bySeptember 24, 1981, or otherwise obtained an ex-tension of time to file an answer, counsel for theGeneral Counsel would file a Motion for DefaultJudgment. Neither an answer nor a request for ex-tension of time for the filing of an answer had beenreceived at the time counsel for the General Coun-sel filed its Motion for Default Judgment. And, asnoted, there has been no answer by Respondent tothe Notice To Show Cause. Therefore, the allega-tions of the Motion for Default Judgment stand un-controverted.In view of Respondent's failure to file an answer,and no good cause having been shown therefor,the uncontroverted allegations of the complaint aredeemed admitted and are found to be true. Accord-ingly, we grant the Motion for Default Judgment.On the basis of the entire record, the Boardmakes the following:261 NLRB No. 54391 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTD & J Gravel Company, Inc., is, and has been atall times material herein, engaged in the sale, distri-bution, and supply of construction materials, con-crete, gravel, septic tanks, and related products atits principal office and place of business located at4950 Mason Road, Howell, Michigan. During theyear ending March 31, 1981, which period is repre-sentative of its operations during all times materialherein, Respondent, in the course and conduct ofits business operations, sold and distributed at itsHowell, Michigan, place of business productsvalued in excess of $50,000, of which productsvalued in excess of $50,000 were shipped from saidplace of business directly to points located outsidethe State of Michigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal 580, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.11. THE UNFAIR LABOR PRACTICESA. The UnitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All ready mix drivers, sand and gravel drivers,gravel equipment operators, mechanics, boomtruck drivers, septic tank employees and yard-men employed by Respondent at its 4950Mason Road, Howell, Michigan, facility; ex-cluding guards and supervisors as defined bythe Act.B. The Representative Status of the UnionFor many years and at all times relevant herein,by virtue of successive collective-bargaining agree-ments between Respondent and the Union, andcontinuing to date, the Union has been the exclu-sive representative of the employees in the above-described unit for the purpose of collective bar-gaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment, within the meaning of Section 9(a) ofthe Act.C. Respondent's Failure and Refusal To GrantWage IncreasesThe collective-bargaining agreement in effect be-tween Respondent and the Union provides, interalia, for the payment of a wage increase on May 1,1981. Commencing on or about May 1, 1981, andcontinuing at all times thereafter to date, Respond-ent has failed and refused, and continues to fail andrefuse, to bargain with the Union, by unilaterallyand without notice to the Union, failing to imple-ment the May 1, 1981, wage increase provided forin the above-described contract.Accordingly, we find that Respondent has, sinceMay 1, 1981, and at all times thereafter, failed andrefused to bargain collectively with the Union, byunilaterally and without notice to the Union, failingto implement the May 1, 1981, wage increase pro-vided for in the aforementioned contract, and that,by such failure and refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectu-ate the purposes of the Act.We shall order that Respondent cease and desistfrom failing and refusing to bargain with the Unionby failing to implement the May 1, 1981, wage in-crease provided for in the aforementioned contract.Affirmatively, we shall order that Respondenthonor, upon the Union's request, all wage increaseprovisions of its collective-bargaining agreementwith the Union. Accordingly, we shall order thatRespondent make whole all the bargaining unit em-ployees for the monetary losses suffered as a resultof Respondent's unilateral failure to implement theMay 1, 1981, wage increase provided for in the392 D & J GRAVEL COMPANY, INC.collective-bargaining agreement. The amount to bepaid to such employees shall be computed with in-terest thereon in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).1The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. D & J Gravel Company, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Local 580, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. All ready mix drivers, sand and gravel drivers,gravel equipment operators, mechanics, boomtruck drivers, septic tank employees and yardmenemployed by Respondent; excluding guards and su-pervisors as defined by the Act, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. At all material times herein, the above-namedlabor organization has been and now is the exclu-sive representative of all employees in the aforesaidappropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of theAct.5. Respondent refused to bargain with the Unionin violationof Section 8(a)(5) of the Act on andafter May 1, 1981, by unilaterally and withoutnotice to the Union failing to implement the May1, 1981, wage increase provided for in its collec-tive-bargaining contract.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,D & J Gravel Company, Inc., Howell, Michigan,its officers, agents, successors, and assigns, shall:1. Cease and desist from:'See Ogle Protection Service. Inc., and James Ogle, an Individual, 183NLRB 682, 683 (1970); and see, generally, Isis Plumbing & Heating Ca.,138 NLRB 716 (1962).(a) Refusing to bargain collectively by unilateral-ly and without notice to the Union failing to imple-ment the May 1, 1981, wage increase provided forin its collective-bargaining contract and in deroga-tion of the Union's status as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All ready mix drivers, sand and gravel drivers,gravel equipment operators, mechanics, boomtruck drivers, septic tank employees and yard-men employed by Respondent; excludingguards and supervisors as defined by the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Make whole all bargaining unit employees forthe monetary losses suffered as a result of Re-spondent's unilateral failure to implement the May1, 1981, wage increase provided for in the collec-tive-bargaining agreement, as provided in the sec-tion of this Decision entitled "The Remedy."(b) Upon valid request of the Union, honor andimplement all wage increases required by Respond-ent's collective-bargaining agreement with theUnion from May 1, 1981.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facility in Howell, Michigan,copies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."393 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Local 580, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union,by failing to implement as of May 1, 1981, asrequested by the Union, the wage increaseprovisions of our collective-bargaining con-tract in derogation of the Union's status as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL make whole our employees in theunit set forth below for loss of pay suffered byreason of our unilateral failure to implementthe May 1, 1981, wage increase provided forin the collective-bargaining agreement, withinterest thereon.WE WILL, upon the Union's valid request,honor all wage increase provisions of our col-lective-bargaining agreement with the Unionfrom May 1, 1981. The bargaining unit is:All ready mix drivers, sand and gravel driv-ers, gravel equipment operators, mechanics,boom truck drivers, septic tank employeesand yardmen employed by the Employer;excluding guards and supervisors as definedby the Act.D & J GRAVEL COMPANY, INC.394